         Case 1:19-cr-10115-PBS Document 361 Filed 01/28/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )              Criminal No. 19-10115-PBS
                                    )
   (2) DAVINA ISACKSON              )              FILED UNDER SEAL
                                    )
            Isackson.               )
____________________________________)

      GOVERNMENT’S MEMORANDUM CONCERNING HEARING REGARDING
                      CONFLICTS OF INTEREST

       The government respectfully submits this memorandum in response to the Court’s order of

January 13, 2020 (Dkt. 354) concerning the issues regarding the representation of a cooperating

defendant, Davina Isackson, by law firms that are currently concurrently representing defendants

(Robert Zangrillo and Mossimo Giannulli) directly adverse to Isackson.

       As this Court is aware, Defendant Davina Isackson (hereinafter, “Isackson”) is currently

represented by the law firms of Boies Schiller Flexner LLP (“Boies Schiller”) and Donnelly,

Conroy & Gelhaar LLP (“DCG”). Boies Schiller, in turn, also represents defendant Robert

Zangrillo, who has been charged under 19-CR-10080-NMG with being part of the same conspiracy

as Isackson. DCG, in addition to Isackson, also represents defendant Mossimo Giannulli, who,

like Zangrillo, has been charged under 19-CR-10080-NMG.



                                                             1
                                                                 Accordingly, given that Isackson




1
  Zangrillo and Giannulli are both charged with agreeing to participate in what has been known
as the “side door” admissions bribery scheme at the University of Southern California (“USC”).
Isackson has pled guilty to being involved in that same scheme, amongst others. In fact,
         Case 1:19-cr-10115-PBS Document 361 Filed 01/28/20 Page 2 of 3



is directly adverse to both Zangrillo and Giannulli, Rule 1.7 of the Massachusetts Rules of

Professional Conduct (hereinafter, “Rule 1.7”) applies. See Mass. R. Prof’l C. 1.7 (“a lawyer shall

not represent a client” where “(1) the representation of one client will be directly adverse to another

client; or (2) there is a significant risk that the representation of one or more clients will be

materially limited by the lawyer’s responsibilities to another client …”); see also Mass R. Prof’l

C. 1.10(a) (imputing the conflict of one attorney in a law firm to all others in that firm).

       In prior briefing before Magistrate Judge M. Page Kelley, the Government described this

conflict to the Court. The Government noted, with respect to Boies Schiller, that Isackson and

Zangrillo were represented by different lawyers at Boies Schiller who practiced in different offices

on opposite coasts. Further, because Boies Schiller had established a “wall” intended to prevent

the exchange of confidential information between the two sides, those procedures could be

sufficient, upon the Court’s determination, to pass muster under Rule 1.7 as long as both parties

waived the conflict. See Exhibit A [May 23, 2019 brief filed by the Government regarding

conflicts of interest]; Exhibit B [July 12, 2019 reply brief regarding conflicts of interest].

       With respect to the conflict between Isackson and Giannulli, the Government described

how DCG is a Boston-based firm with just 11 attorneys. See Exhibit C [June 10, 2019 reply brief

regarding conflicts of interest]. Accordingly, both Giannulli and Isackson are represented by the

same small law firm and by attorneys who practice in the very same office. It is questionable as

to whether a “wall” could ever adequately safeguard client confidences in a firm of DCG’s size.




Isackson’s daughter was admitted to USC as a fake crew recruit, as were the children of
Giannulli.
                                                  2
         Case 1:19-cr-10115-PBS Document 361 Filed 01/28/20 Page 3 of 3



The Government continues to believe that the representation of Giannulli and Isackson by the same

small law firm (DCG) is problematic and should be scrutinized by this Court. 2



                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                              By:      /s/ Eric S. Rosen
                                                      ERIC S. ROSEN
                                                      JUSTIN D. O’CONNELL
                                                      LESLIE A. WRIGHT
                                                      KRISTEN A. KEARNEY
                                                      Assistant United States Attorneys

Date: January 27, 2020




                                           Certificate of Service

       I hereby certify that on January 27, 2020, I served a copy of the foregoing on counsel of

record in this case via electronic mail.


                                                      /s/ Eric S. Rosen
                                                      ERIC S. ROSEN
                                                      Assistant United States Attorney




2
  As relevant here, Isackson was the first to retain DCG, with attorneys from DCG (Peter Gelhaar
and Alexander Parachini) filing their notices of appearance on her behalf on March 15, 2019.
Attorneys George Vien and Joshua Ruby from DCG did not file a notice of appearance in 19-
CR-10080-NMG on behalf of Giannulli until May 29, 2019 at Dkt. 386, approximately one
month after Isackson pled guilty before this Court. In total, seven attorneys have filed notices of
appearances on behalf of Giannulli. See Altova Gmbh v. Syncro Soft Srl., 320 F.Supp.3d 314
(2018) (Saris, J.) (explaining the “hot potato” doctrine involving conflicts of interest and ruling
that “an attorney may not avoid the strict requirements of Rule 1.7 by simply dropping a present
client to convert it into a former one.”).
                                                 3
